 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ERNEST MORGAN,                                   Case No. 1:17-cv-00425-LJO-JLT

12                                         Plaintiff, ORDER CLOSING THE ACTION

13                 v.                                 (Doc. 90)

14
     EDMUND G. BROWN, JR., et al.,
15
                                        Defendants.
16

17        The parties have settled their case and have stipulated to the action being dismissed with

18   prejudice. (Doc. 90) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

19   effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688,

20   692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

21
     IT IS SO ORDERED.
22

23      Dated:    January 27, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
